       Case 2:20-cr-20032-DDC-JPO Document 12 Filed 06/16/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS
                                 (Kansas City Docket)

UNITED STATES OF AMERICA,

                        Plaintiff,

      v.                                              Case No. 20-20032-DDC-JPO

COTY C. MEWES,

                        Defendant.



                                         INDICTMENT

       The Grand Jury charges:

                                            COUNT 1

       On or about March 19, 2020, in the District of Kansas, the defendant,

                                      COTY C. MEWES,

knowingly escaped from the Grossman Residential Reentry Center, a Community Corrections

halfway house in Leavenworth, Kansas, an institutional facility where he was lawfully confined at

the direction of the Attorney General by virtue of an order of the United States District Court for

the Western District of Missouri, Case Number 4:17-CR-00253-BP(1), upon conviction for Felon

in Possession of a Firearm, in violation of Title 18, United States Code, Section 751(a).



                                                     A TRUE BILL.


Dated: June 16, 2020                                 s/Foreperson
                                                     FOREPERSON




                                                 1
       Case 2:20-cr-20032-DDC-JPO Document 12 Filed 06/16/20 Page 2 of 3




s/ Trent M. Krug, #19454 for
STEPHEN R. MCALLISTER
United States Attorney
District of Kansas
500 State Ave., Suite 360
Kansas City, KS 66101
(913) 551-6730
(913) 551-6541 (fax)
Stephen.mcallister@usdoj.gov
Ks. S. Ct. No. 15845

(It is requested that trial of the above captioned case be held in Kansas City, Kansas.)




                                                 2
      Case 2:20-cr-20032-DDC-JPO Document 12 Filed 06/16/20 Page 3 of 3




PENALTIES:

Ct. 1: 18 U.S.C. § 751(a) – Escape from Custody

      #      NMT 5 Years Imprisonment;
      #      NMT $250,000 Fine;
      #      NMT 3 Years Supervised Release; and
      #      $100 Special Assessment.




                                            3
